Citation Nr: 0211235	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.  

(The issue of entitlement to service connection for a chronic 
acquired bilateral eye disorder is the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to November 
1996.  

The current appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to service 
connection for bilateral ankle pain and bilateral eye pain 
with direct sunlight.

In October 1998 the veteran testified at a video conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board), a transcript of which has been 
associated with the claims file.  

In January 1999 the Board remanded the case to the RO for 
additional evidentiary development and adjudicative actions.  

In February 2002 the RO most recently affirmed the 
determinations previously entered.  

The case has been returned to the Board for further appellate 
review.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a chronic acquired 
bilateral eye disorder pursuant to the authority granted by 
67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing the issue.  


FINDINGS OF FACT

1.  The appellant was treated for left ankle complains on 
more than occasion during service, but no chronic acquired 
disorder of either ankle was shown in service or for several 
years thereafter; nor was osteoarthritis shown disabling to a 
compensable degree during the first post service year.  

2.  The probative, competent evidence of record does not link 
a chronic acquired disorder of either ankle to active service 
on any basis.  


CONCLUSION OF LAW

A chronic acquired bilateral ankle disorder was not incurred 
in or aggravated by service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) shows that the 
veteran was treated on numerous occasions for foot complaints 
associated with fallen arches.  While these records do not 
reflect treatment for right ankle problems, they do reflect 
that he was seen for left ankle complaints on more than one 
occasion.  


He reported that he experienced left ankle pain which 
recurred every year.  A possible strained ankle was reported 
in 1995.  In March 1996, he was seen for a left ankle injury.  
A sprained ankle was noted.  Several days later, it was noted 
that there was no ankle edema or discoloration.  The ankle 
was described as stable.  In September 1996, the veteran was 
seen once again for left ankle complaints, but examination at 
that time was within normal limits.  

Postservice records include a March 1998 VA examination 
report included X-rays of the ankles which were interpreted 
as normal.  The diagnosis was no intrinsic objective 
abnormalities in the ankles on examination.  The examiner 
noted that the veteran did have mild congenital pes planus 
and degenerative joint disease (DJD) of the right big toe.  

Private physicians' reports from 1998 reflect that the 
veteran had bilateral tendinitis and synovitis of the feet, 
and right hallux rigidus deformity of the right great toe.  
No chronic ankle disorder was indicated by either physician.  

At a video conference hearing in October 1998, the veteran 
provided testimony in support of his claim.  He said that he 
first started having ankle problems in the mid 1990s, and he 
said that he had been told by a VA physician that he might 
have some chip fragments in his bones.  Hearing [Hrg.] 
Transcript [Tr.] at 2.  

Subsequently dated VA records from June 2000 show that the 
veteran continued to have foot complaints.  X-ray revealed 
DJD of the 1st metatarsal phalangeal (MP) joint, otherwise 
normal.  No chronic bilateral ankle disorder was noted.  

In January 2001, it was noted that the veteran had a 5 year 
history of right foot and left ankle pain.  X-rays in 
December 1999 were reviewed and other than DJD of the 1st MP 
joint on the right, the left foot and ankle were otherwise 
normal.  


Criteria 

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2001)..

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
osteoarthritis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  



This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45, 620, 45, 630-45, 632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of a supplemental 
statement of the case in February 2002 specifically gave the 
veteran notice of the information and evidence necessary to 
substantiate his claim pursuant to VCAA 2000.  That is, he 
was provided with notice of the regulations pertaining to 
service connection for the disability at issue, a rationale 
of the denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

The rating decision, statement of the case, and supplemental 
statement of the case cited above, and associated 
correspondence, in the aggregate provided the veteran with a 
notice advising him that he could either submit evidence 
himself or have VA obtain it for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  There is no need for further examination of the 
veteran as the medical evidentiary record is replete with 
pertinent information needed to adjudicate the veteran's 
claim.

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

While it is the veteran's assertion that he has a chronic 
bilateral ankle disorder of service origin, the Board notes 
that no such disorder has ever been diagnosed.  While he was 
treated during service for left ankle complaints to include 
sprains, no chronic residuals were indicated and postservice 
clinical records are negative for a chronic disability.  

Right foot degenerative joint disease or osteoarthritis was 
not shown in service, disabling to a compensable degree 
during the first post service year, or for several years 
following service.

It is noted that the veteran has DJD of the 1st great toe of 
the right foot and mild congenital pes planus, and it is 
clear that many of the veteran's foot complaints are 
associated with these disorders.  What is not shown, however, 
is a bilateral ankle disability at any time which, on the 
basis of competent medical evidence, has been linked to 
service.  See Hickson, supra.  As service connection may only 
be granted if there currently is a disability from a disease 
or injury in service and linked to service as recited above, 
the finds no basis upon which to predicate a grant of 
entitlement to service connection.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral ankle 
disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

